Citation Nr: 0023609	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  98-01 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an increased (compensable) rating for a scar 
of the right index finger, residual of staph infection.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1957 to November 
1964.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Current objective findings indicate that the veteran's 
scar of the right index finger, residual of staph infection, 
is well-healed and nontender; there are no findings of any 
ulceration, or poor nourishment.  There is only slight 
limitation of range of motion of the distal phalangeal joint, 
not clearly attributable to the scar.


CONCLUSION OF LAW

The criteria for a compensable rating for a residual scar of 
the right index finger, residuals of staph infection, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.31, 4.41, 
Diagnostic Codes 7803, 7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim for an increased rating is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the appellant 
has presented a claim which is not implausible when the 
contentions and the evidence of record are viewed in the 
light most favorable to such claim.  Generally, an allegation 
that a service-connected disability has increased in severity 
is sufficient to establish well groundedness.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992).

Likewise, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, such that no 
further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  
The evidentiary assertions of the veteran are presumed 
credible for making this determination.  In adjudicating 
well-grounded claims, the Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The veteran prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Where, as in this case, entitlement 
to service connection has been established already and an 
increase in the disability rating is at issue, the present 
level of disability is of present concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation (see 
38 C.F.R. §§ 4.2, 4.41), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  In this case, the most 
current clinical evidence of the present level of disability 
is a January 2000 VA evaluation.

By way of history, the veteran's service medical records show 
that in 1964 he was treated for a staph infection, requiring 
incision and drainage of his right index finger.  There was a 
one-half inch scar on the tip of the index finger, which did 
not result in any functional impairment.  In January 1988 the 
veteran was granted service connection for the scar.  A 
noncompensable evaluation was assigned.

More recently, a January 2000 VA examination was conducted.  
At that time, the veteran complained that he could not flex 
his finger normally and had some problem with his grip.  On 
physical examination, the VA physician noted a 1 centimeter 
long scar at the tip of the right index finger.  No 
significant tenderness, adherence or ulceration was found at 
the site.  The scar was not characterized by any unusual 
elevation or depression, and there was no unusual loss of 
underlying tissue or keloid formation.  No significant 
disfigurement of the fingertip was observed.  The examining 
physician indicated that there was mild limitation of flexion 
of the right index finger at the distal phalangeal joint.  It 
is not clear, however, that the mild limitation of motion is 
due to scarring on the tip of the finger.

The RO has rated the veteran's scars under Diagnostic Code 
7805, which directs that scars be rated on limitation of 
function of the part affected.  38 C.F.R. § 4.118, DC 7805 
(1999).  The Board notes that Diagnostic Code 5225, which 
provides a maximum 10 percent rating for ankylosis of the 
index finger, is the only potentially applicable diagnostic 
code regarding limitation of function of the finger in the 
instant case.  Ankylosis is the immobility and consolidation 
of a joint due to disease, injury or surgical procedure.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 91 (27th Ed. 1988).  
This provision would be of no benefit to the veteran, as no 
ankylosis was found upon examination.  Under the 
circumstances, the Board is unable to conclude that a rating 
in excess of the current 10 percent is warranted for the left 
hand disability under DC 7805.  Furthermore, while the 
appellant has complained of diminished hand grip, this is not 
confirmed in the record, nor is it shown related to the 
service connected residual scarring.  As such, it does not 
provide a basis for a compensable rating.

Scars can also be rated under DCs 7803 and 7804, and the 
Board will consider these codes as well.  To be assigned a 10 
percent evaluation for a superficial scar, it must be tender 
and painful on objective demonstration, or poorly nourished 
with repeated ulceration.  38 C.F.R. § 4.118, DCs 7803, 7804 
(1999).  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for compensable evaluation are not met.  
38 C.F.R. § 4.31.

In this case, the veteran's symptoms do not approximate the 
standard of a 10 percent evaluation under DC 7803 or DC 7804, 
as the veteran's scars are neither poorly nourished with 
repeated ulceration, nor tender and painful on objective 
demonstration.

The Board has considered 38 C.F.R. § 3.321 which provides 
that in exceptional cases, when the evaluations provided by 
the rating schedule are found inadequate, an extraschedular 
evaluation commensurate with the average earnings capacity 
impairment due exclusively to the service-connected 
disability may be approved provided the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The findings 
in this case, however, clearly do not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Under such circumstances, the Board finds that 
the impairment resulting from the scar is adequately 
compensated as noncompensable, and the provisions of 
38 C.F.R. § 3.321 are inapplicable.

The Board has considered the written statements that his scar 
is worse than currently evaluated.  Although his statements 
are probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  As noted, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disability is evaluated, more 
probative than the subjective evidence of an increased 
disability.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds the veteran's scar warrants no more than the 
current noncompensable evaluation.  At such time as there is 
a worsening of the scar, he is free to reopen his claim and 
offer support for the contention.


ORDER

Entitlement to an increased (compensable) evaluation for a 
scar of the right index finger, residual of staph infection, 
is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

